'.PER CURIAM.
• Motions for an appeal by appellant, Louisville and Nashville Railroad Company, and for a cross-appeal by appellees from a judgment of the Perry-Circuit Court in the sum of $865 in favor of appellees for damages resulting from a fire, originating on appellant’s property.
■ A consideration of the.record and of the points, raised fails- to disclose any error which we consider prejudicial to either appellant’s or appellees’ substantial rights.
The motions for an appeal and for a cross-appeal are overruled and the judgment is therefore affirmed.